Citation Nr: 0524660	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating for right knee disability, 
rated 30 percent disabling for meniscectomy with lateral 
instability, 20 percent disabling for limitation of flexion, 
and 10 percent disabling for limitation of extension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty Counsel


INTRODUCTION

The veteran had honorable active service from April 1986 to 
September 1990.

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., that granted entitlement to an increased 
(30 percent) evaluation for residuals of a right knee injury 
effective from January 22, 2001, under Diagnostic Code 5257.  
In a decision issued in May 2005, the RO assigned a separate 
20 percent rating under Diagnostic Code 5010-5260 for 
limitation of flexion effective from July 8, 2004, and 
assigned a separate 10 percent rating under Diagnostic Code 
5010-5261 for right knee limitation of extension, effective 
from July 8, 2004.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

Because the veteran is presumed to seek the maximum available 
benefit for a disability, a higher evaluation is available 
for limitation of motion, and the issue of an increased 
rating was already in appellate status at the time of the May 
2005 rating action, the Board will consider entitlement to an 
increased rating for right knee limitation of motion for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In April 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for additional development.  

The issue of a schedular rating higher than 10 percent for 
limitation of extension of the right knee is addressed in the 
REMAND portion of the decision and is remanded to the AMC in 
Washington. D.C.  


FINDINGS OF FACT

Right knee flexion is limited to 30 degrees, and extension is 
limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 30 
percent for lateral instability of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for a schedular rating greater than 20 
percent for right knee limitation of flexion are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5261 (2004).

3.  The criteria for a 30 percent rating for limitation of 
right knee extension are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA notified the veteran of the information and evidence 
needed to substantiate his claim.  The RO provided a rating 
decision, a statement of the case, supplemental statements of 
the case (SSOCs), and VCAA notice letters sent in April 2001, 
August 2003, and in April 2004.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claim.  They 
told him of the evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The April 2001 letter specifically told 
him to submit any recent treatment record in his possession.  
The veteran subsequently submitted such information.  The 
April 2004 letter told invited him to submit records or 
information showing that the disability had worsened.  These 
notices served to inform him of the need to submit relevant 
evidence in his possession.  38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and even that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided after the initial 
decision.  The Court has reiterated these holdings, and has 
held that delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-4 
(2005).

The veteran was not prejudiced by the delayed notice.  He had 
the opportunity to submit or report additional evidence and 
information, and have de novo adjudication of his claim prior 
to its return to the Board.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  VA has provided 
required assistance in obtaining all evidence adequately 
identified by the veteran or in the record.  38 U.S.C.A. 
§ 5103A(b)-(d).


Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Right knee instability has been rated 30 percent disabling 
under Diagnostic Code 5257 for the entire appeal period.  A 
30 percent rating is the maximum schedular rating offered 
under Diagnostic Code 5257.  38 C.F.R. §§ 4.71, Plate II, 
4.71a, Diagnostic Code 5257 (2004).  There is thus no basis 
for awarding a higher schedular rating for this aspect of the 
veteran's disability.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular rating higher than 30 percent for right knee 
lateral instability.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claim of entitlement to a schedular rating higher than 30 
percent for right knee instability is therefore denied.  

Flexion

The RO has assigned a separate 20 percent rating effective 
from July 8, 2004, for limitation of flexion of the right 
knee under Diagnostic Code 5010-5260.

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2004).   

In this case, an April 2001 VA examination report reflects 
right knee pain on motion with active and passive motion 
restricted beyond 125 degrees of flexion.  A magnetic 
resonance imaging report showed right knee degenerative 
arthritis. 

In May 2002, Stephen Webber, M.D., reported that flexion was 
limited to 95 degrees.

In July 2004, a VA orthopedist reviewed the claims file and 
examined the veteran.  The veteran noted that right knee pain 
and fluid buildup was about the same as it had been for the 
recent 8 years.  The physician noted that repeated attempts 
to move the right knee increased the pain.  The veteran 
tended to hold the right knee rigid at 40 degrees of flexion 
on the table.  When walking, he tended to keep the right knee 
stiff at 40 degrees of flexion and he used a cane in the 
right hand, putting his weight on the cane.  There was no 
passive flexion of the knee.  There was very little flexion, 
from 20 to 40 degrees.  The examiner concluded that right 
knee flexion was to 30 degrees.  The veteran protected and 
guarded the knee throughout the examination.  X-rays showed 
joint space narrowing.  The diagnosis was right knee 
degenerative joint disease. 

In a July 2004 addendum, the VA examiner noted that left knee 
appeared to have stronger motor control than the right knee.  
The examiner reported that the right knee displayed weakened 
movement, excess fatigability, and incoordination.  

No examiner has reported limitation of flexion that meets or 
approximates the criteria for an evaluation in excess of 20 
percent, even with consideration of limitation due to pain, 
weakness, incoordination, or fatigability.  DeLuca.  Thus, 
the preponderance of the evidence is against the grant of an 
evaluation of 20 percent for limitation of flexion under 
Diagnostic Code 5260.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


Extension

In July 2004, a VA orthopedist examined the right knee and 
reported that it would not extend or straighten beyond 20 
degrees.  In fact, the total range of motion was reportedly 
between 20 and 40 degrees.  The examiner then concluded, 
however, that the right knee extended to 10 degrees.  

The RO subsequently granted a separate 10 percent rating for 
limitation of extension of the right knee to 10 degrees under 
Diagnostic Code 5261.  

Limitation of extension of the knee to 20 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Although the examination report is ambiguous, the Board 
resolves reasonable doubt in the veteran's favor and 
concludes that the evidence is in favor of the grant of a 30 
percent rating for limitation of extension.  

There is no evidence of limitation of extension beyond 20 
degrees, even with consideration of pain, weakness, 
fatigability or incoordination.  Therefore, the evidence is 
against the grant of an evaluation in excess of 30 percent 
for limitation of extension.

Extraschedular

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to a schedular rating higher than 30 percent for 
right knee instability is denied.  

Entitlement to a schedular rating higher than 20 percent for 
limitation of right knee flexion is denied.  

Entitlement to 30 percent rating for limitation of right knee 
extension is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


